"t   /~.~   .....                                                                                                                                                                              S'
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page 1 of I



                                                 UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                                                JUDGMENT IN A CRIMINAL CASE
                                            v.                                                                           (For Offenses Committed On or After November I, 1981)


                                 Hector Marquez-Vergara                                                                  Case Number: 3:19-mj-21881

                                                                                                                         Russom Gebreab
                                                                                                                         Defendant's Attorney


            REGISTRATION NO. 59365208
            THE DEFENDANT:
             lZl pleaded guilty to count(s) 1 of Complaint
                                                         ~~~-'-~~~~~~~~~~~~~~~~~~~~~~~-



               D was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                    Nature of Offense                                                                                           Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                 1

                D The defendant has been found not guilty on count(s)                                              ~~~~~~~~~~~~~~~~~~~




                D Count(s)                                                                                                dismissed on themotion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            .~   TIME SERVED                                                         D                                         days

                    181 Assessment: $10 WAIVED 181 Fine: WAIVED
                    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the. time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                                                                                    charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                      Monday, May 13, 2019
                                                                        r    · ·•1                     Rf)             atd oflmposition of Sentence
                                                                                         Ii"'".
                                                                                                       '.J .
                                                         ...            L ; I~          1:.""llN
                                                                                 .<.JCJ ::..:_,...;,



                             ~,;\/\ ~·J
                                                                                                       o\' .,..'
                                                         ,



              Received
                            DUSM                     ~                  MAY 1 3 2019
                                                                                                          BL'E RdBERT N. BLOCK
                                                                  CLERK, lU>. Dl'l'fi''.ICT couR.f.JN!TED STATES MAGISTRATE JUDGE
                                                             SOUTHERN DISTRIGT Oi- CALIFORNIA
                                                             BY                                                    DEPUTY
               Clerk's Office Copy                                                                                                                                    3:19-mj-21881
